Exhibit 10.19






September 27, 2019


Christopher Langholz
25 Leedon Road, Singapore 267846
Dear Chris,


This letter replaces your previous offer letters. The only change from the most
recent offer letter is the addition of item 13 which covers COBRA
reimbursements.


Congratulations! On behalf of Tyson Foods, Inc., it is our pleasure to offer you
the position of President - International, reporting directly to Donnie King,
Group President International and Chief Administration Officer.


This offer is contingent upon the successful completion and, if applicable,
verification of satisfactory results (each as determined by Tyson Foods) of the
following on or before your start date:


–
Provision of the documents necessary to establish your identification and work
eligibility under the Immigration Control and Reform Act of 1986;

–
Non-Competition and Non-Solicitation Agreement (enclosed), as accepted and
agreed to by you without any modification to its covenants and provisions; and

–
Background investigation and/or credit check, if required for your position. You
will be provided with additional documentation to complete if either or both of
these requirements apply to you.

–
Your signed acceptance of the accompanying Expatriate Assignment Offer and
Agreement



The details of the offer are listed below:


Note: Your “benefits effective date” at Tyson Foods is the first day of the
calendar month following completion of 59 days of continuous full-time
employment.


1.
Base Salary: You will receive an annual base salary of $600,000 and you will be
paid biweekly. Your job is exempt from minimum wage and overtime obligations
under the Fair Labor Standards Act.



2.
Annual Cash Incentive: You will be eligible to participate in Tyson Foods, Inc.
Annual Incentive Plan. The current target annual incentive for your role is 110%
of your base

salary. Annual incentive payments are made under the plan then in effect, and
subject to the discretion of senior management along with an assessment of
company, business unit/function, and individual performance. You will be
eligible for prorated participation for fiscal year 2020, based on your hire
date. You must be an active Tyson Foods employee on the payment date to receive
any payout.


3.
Long Term Stock Incentive: You are eligible to participate in the Tyson Foods
long- term incentive (LTI) program. The current LTI target award for your role
is $1,500,000, currently in a mix of non-qualified stock options, restricted
stock and performance shares. All award grants will follow the normal program
guidelines and mix aligned with your level and location in the organization at
the time of the grant and are made at the discretion of the company.



4.
Sign-On Restricted Stock Award: You are eligible to receive a sign-on Restricted
Stock award in the amount of $5,500,000. This award will be granted on the next
quarterly off-cycle grant date following your start date, in accordance with the
off-cycle stock grant provisions of Tyson Foods, and will vest 20% on the
first-year anniversary and 80% on the second anniversary of the grant date
pursuant to the terms of the award agreement.



5.
Stock Purchase Plan: Upon reaching your benefits effective date, you will be
eligible to participate in the Tyson Foods, Inc. Employee Stock Purchase Plan.
You may contribute (on an after-tax basis) up to 20% of your base salary to this
plan. After one year of service, Tyson Foods will match 25% of the first 10% of
base salary you contribute. This plan provides for 100% immediate vesting of
both your contributions and the company match.








--------------------------------------------------------------------------------

Exhibit 10.19




6.
Retirement Savings Plan - 401(k): Upon reaching your benefits effective date,
you will be eligible to participate in the Retirement Savings Plan of Tyson
Foods, Inc., which includes a 401(k) feature. After one year of service, Tyson
Foods will match 100% of the first 3% you contribute and 50% of the next 2% you
contribute. You may contribute up to 60% of your eligible compensation to this
plan until your contributions for the year reach the IRS maximum contribution or
maximum compensation limits. This plan provides for 100% immediate vesting of
both your contributions and the company match.



7.
Executive Savings Plan: If you are projected to reach the maximum IRS
contribution limits in the Retirement Savings Plan (based on your contribution
election to that plan) you can then begin deferring up to 60% of base pay into
the Executive Savings Plan of Tyson Foods, a non-qualified deferred compensation
plan. This plan is available to highly compensated employees, as defined by IRS
regulations, and is available to those who wish to defer additional dollars over
and above the IRS limits for qualified plans. You may also defer up to 100% of
your annual cash incentive to the plan. All deferrals and payout elections must
be elected during the annual election period each December prior to the deferral
year. This plan provides company matching contributions in the same manner as
the RSP.

8.
Employee Health, Life and LTD Benefits: Upon reaching your benefits effective
date, you and your eligible family members will be eligible to participate in
the Tyson Foods, Inc. Group Health Plan, including medical, dental, vision, and
prescription drug coverage. Your premium amount will be deducted from your
payroll check on a pre-tax basis. At the time you enroll in the plan, you will
also be enrolled in company-paid life insurance and the accidental death and
dismemberment plans, each in the amount of one

(1)times your annual salary. You will also participate in the company-paid
Executive long-term disability insurance program which provides a tax-free
benefit of 60% of the sum of the following: base pay, annual cash incentive, and
a portion of restricted stock and stock option value.


9.
Executive Rewards Allowance: Upon hire you will be eligible for the Executive
Rewards Allowance, which will provide you with an annual cash allowance of
$12,000 (paid

$461.54 each pay period), prorated based on your start date. The allowance is an
additional fringe benefit provided in recognition of the unique needs of an
executive level team member beyond the core benefits package. The allowance is
taxable income and can be used at your discretion to fund an array of items
based upon the needs of you and your family (for example, financial and estate
planning, executive physical, cell phone, etc.). There are no claims forms to
remit or file. We are pleased to include the allowance as part of a valued,
flexible and comprehensive rewards package.


10.
Officer Life Benefits: Upon reaching your benefits effective date, you will be
eligible for additional company-paid life insurance in the amount of two (2)
times your annual base salary (subject to limitations in accordance with the
plan). This is in addition to the one

(1)
times annual salary life under the Group Life Plan.



11.
Vacation: You will receive four (4) weeks of vacation upon reaching your
benefits effective date, then four (4) weeks on your annual service anniversary
date thereafter.



12.
Start Date: This will be a mutually agreed upon date and time by the hiring
manager and you; provided that, all contingencies and requirements described in
this offer letter must be completed (as determined by Tyson Foods) before your
employment may commence. The anticipated start date is October 21, 2019.



13.
COBRA: Should you elect COBRA continuation coverage through your current

employer’s plan(s), Tyson Foods will reimburse you for any premium costs you
incur for such coverage until you reach your benefits effective date. The
reimbursements will be tax protected at the supplemental tax rates for each
taxing jurisdiction. You will be required to provide confirmation of coverage,
proof of payment, and the time period covered to Tyson’s Corporate Payroll
Department in order to receive your reimbursement. In consideration of the
reimbursements, you agree and promise to repay Tyson Foods 100% of the aggregate
reimbursement amount you received if you resign or voluntarily terminate
employment with Tyson Foods prior to reaching the one-year anniversary of your
start date. Your repayment must be received by Tyson Foods within sixty (60)
days of your termination date with Tyson Foods. If you fail to repay the
aggregate reimbursement amount in full by the deadline, you also agree to pay
all
reasonable costs and expenses, including but not limited to reasonable
attorney’s fees and court costs, which are incurred by Tyson Foods to enforce
its rights to repayment.









--------------------------------------------------------------------------------

Exhibit 10.19




As a material term to your acceptance of this offer of employment, you represent
and warrant that you are not under any pre-existing obligation inconsistent with
the provisions of this offer letter, and you represent that your performance of
all the terms of this offer letter will not breach any invention assignment or
proprietary information agreement or non-competition or non- solicitation
agreement with any former employer or other party.


We look forward to welcoming you back to the team! If you have any questions
regarding this offer or need additional information, please do not hesitate to
contact me at 479-290-5114. We look forward to hearing from you within the time
frame we discussed.




Sincerely,




Mary Oleksiuk
Chief Human Resources Officer
Tyson Foods, Inc.




This letter is not intended nor should it be considered a contract of employment
for a definite or indefinite period. If employed, you will be considered an
employee at will. Employment is dependent on the completion of the entire
employment process, to include fulfillment of all contingencies listed in this
letter.


The terms of this offer letter supersede all other promises or offers previously
made. This document is a formal offer of employment and includes a summary only
of the relevant benefits you may be eligible to receive to the extent the
coverages remain available by law.


This letter only provides general information about the benefit plans,
compensation programs and other human resource policies at Tyson Foods. The
official plan document or human resource policy, as applicable, contains all
terms and conditions, and will govern any inconsistencies between this letter
and such plan or policy. Tyson Foods also reserves the right to amend or
terminate any of its plans or policies (including salaries, annual cash
incentives, and long-term stock incentives) at any time and for any reason to
the fullest extent permitted by law.




Accepted and agreed to by:




/s/ Chris Langholz
Chris Langholz


Date: September 28, 2019    





